United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1638
Issued: January 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2008 appellant filed a timely appeal from a February 14, 2008 decision of
the Office of Workers’ Compensation Programs denying a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established permanent disabilities due to right hip and
lumbar injuries.
FACTUAL HISTORY
The Office accepted that on February 8, 2006 appellant, then a 45-year-old sheet metal
worker, sustained a lumbar sprain/strain and an open wound of the right hip and thigh when he
fell five feet onto a metal platform. Appellant received emergency treatment directly after the
injury to suture the wound.
In reports from March 27 to April 28, 2006, Dr. David I. Kaufer, an attending Boardcertified internist, provided a history of injury. He noted significant lumbar pain, slowly

improving with medication and physical therapy. In a May 24, 2006 report, Dr. Kaufer provided
permanent work restrictions. Appellant accepted a permanent modified job offer on
June 25, 2007.
On January 8, 2007 appellant claimed a schedule award.
In a January 26, 2007 letter, the Office advised appellant that it was unable to determine
his entitlement to a schedule award as Dr. Kaufer had not yet found the February 28, 2006
injuries permanent and stationary.
In a March 12, 2007 report, Dr. Kaufer opined that appellant “should have a permanent
and stationary state concerning his lumbar area injury.”
In October 26 and November 6, 2007 letters, the Office requested that appellant ask
Dr. Kaufer to complete enclosed schedule award assessment forms. In response, appellant
submitted a February 19, 2007 slip from Dr. Kaufer stating that appellant’s lumbar injury had
“attained a permanent and stationary state.”
Dr. Kaufer completed the schedule award forms on November 12, 2007. He noted
limited right hip motion, significant right hip pain and impairment of the lower lumbar nerve
roots and decreased strength. Dr. Kaufer stated that appellant had not yet achieved maximum
medical improvement of the lumbar spine or right hip injuries.
In a December 7, 2007 report, an Office medical adviser recommended referral to an
orthopedic surgeon to determine if appellant had reached maximum medical improvement. On
January 4, 2008 the Office referred appellant, the medical record and a statement of accepted
facts to Dr. William P. Curran, a Board-certified orthopedic surgeon, for a second opinion
examination. The appointment was scheduled for January 28, 2008 at 11:00 a.m. in San Diego.
In a January 28, 2008 telephone memorandum, the Office noted that appellant called the
medical scheduler on January 25, 2008 stating that he would not attend the January 28, 2008
appointment. The scheduler telephoned appellant asking why he would not keep the
appointment. Appellant did not respond. He did not attend the examination.
In a February 1, 2008 letter, the Office advised appellant that his appointment with
Dr. Curran was rescheduled for February 19, 2008 at 9:00 a.m.
In a January 27, 2008 letter received by the Office on February 1, 2008, appellant
contended that Dr. Kaufer’s February 19, 2007 statement that his condition was permanent and
stationary was sufficient to resolve the issue. The Office advised appellant by February 6, 2008
letter to attend the rescheduled appointment with Dr. Curran.
In February 6, 2008 telephone memoranda, the Office noted that appellant wanted to
reschedule the February 14, 2008 appointment to “some time after 2:00 p.m. due to preference.”
It advised appellant to attend the scheduled appointment unless he had good cause for requesting
a later time. Appellant telephoned the scheduler on February 11, 2008 stating that he would not
attend the February 14, 2008 examination. He did not state his reason for refusal.

2

By decision dated February 14, 2008, the Office denied appellant’s schedule award
claim on the grounds that he had not established that he had reached maximum medical
improvement. It found that appellant had failed to attend scheduled January 28 and February 14,
2008 second opinion examinations without good cause. The medical evidence indicated that
appellant had not yet attained maximum medical improvement. Therefore, he did not establish
entitlement to a schedule award.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act1 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The American Medical Association, Guides to the Evaluation of
Permanent Impairment has been adopted by the Office as a standard for evaluation of schedule
losses and the Board has concurred in such adoption.2
The A.M.A., Guides explains that an impairment rating should not be performed until the
impairment has attained maximum medical improvement.3 Maximum medical improvement
arises at the point at which an injury has stabilized and will not improve further. This
determination is factual in nature and depends primarily on the medical evidence.4 Schedule
award compensation may not be paid until the date the employee reaches maximum medical
improvement.5
ANALYSIS
The Office accepted that appellant sustained a lumbar sprain/strain and open wound of
the right hip. Appellant claimed a schedule award on January 8, 2007. Dr. Kaufer, an attending
Board-certified internist, opined on February 19 and March 12, 2007 that appellant had reached
maximum medical improvement. However, he stated in a November 12, 2007 report that the
lumbar and right hip injuries were not yet permanent and stationary. A schedule award may not
be calculated until the accepted injuries attain maximum medical improvement.6
To determine whether appellant had attained maximum medical improvement, the Office
referred appellant to Dr. Curran, a Board-certified orthopedic surgeon, for a second opinion
examination. Appellant failed to attend a scheduled January 28, 2008 appointment or the
rescheduled February 14, 2008 appointment. He did not state his reasons. Therefore, the Office

1

5 U.S.C. §§ 8101-8193.

2

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

A.M.A., Guides 19. See also Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

4

Peter C. Belkind, 56 ECAB 580 (2005).

5

D.R., 57 ECAB 520 (2006).

6

Supra note 3.

3

denied the schedule award claim on the grounds that he had not established the threshold element
of maximum medical improvement.
The Board finds that the medical evidence does not establish that the accepted right hip
and lumbar injuries were permanent and stationary. Dr. Kaufer’s conflicting opinions are
insufficient to establish maximum medical improvement. Therefore, the Office properly denied
the schedule award claim as appellant did not submit sufficient evidence establishing that the
accepted injuries were permanent and stationary.
CONCLUSION

The Board finds that appellant has not established that accepted right hip and lumbar
injuries entitled him to a schedule award.
ORDER

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 14, 2008 is affirmed.
Issued: January 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

